Exhibit 10.4

 

FOR IMMEDIATE RELEASE

 

Contact:    Kenneth W. Smith      Chief Financial Officer      CIRCOR
International, Inc.      (781) 270-1200

 

CIRCOR Names Jack Kober Vice President and Corporate Controller

 

Burlington, MA, September 20, 2005

 

CIRCOR International, Inc. (NYSE:CIR) today announced the appointment of Jack
Kober as Vice President, Corporate Controller, and Principal Accounting Officer.
Mr. Kober, who has served as the Company’s Assistant Corporate Controller since
last year, replaces Stephen Carriere who recently resigned to pursue another
professional opportunity.

 

“Since joining the Company, Jack has helped strengthen our accounting processes
and broadened financial support to Circor’s operating units” said Kenneth Smith,
Chief Financial Officer of Circor. “We are pleased to have Jack on the Circor
executive team.”

 

Prior to joining Circor, Mr. Kober was Director of Corporate Accounting for
Manufacturers Services Ltd, a publicly held global electronics manufacturer and
also served as a Manager in PricewaterhouseCoopers LLP’s transaction service
practice.

 

CIRCOR International, Inc. is a leading provider of valves and fluid control
products that allow customers around the world to use fluids safely and
efficiently in the instrumentation, fluid regulation and energy markets.
CIRCOR’s executive headquarters is located at 25 Corporate Drive, Burlington, MA
01803. Additional information about the Company can be found on the World Wide
Web at www.circor.com.